Title: From Thomas Jefferson to Christian VII, King of Denmark, 6 June 1803
From: Jefferson, Thomas
To: Christian VII, King of Denmark


          
            Great and Good Friend
                            
            
          
          Mr. Blicherolsen your Minister Resident with the United States, having communicated his purpose of making, under your permission, a voyage to his country, I make it an occasion of expressing the satisfaction which his estimable qualities and the use he has made of them in the exercise of his functions, have inspired: and at the same time of assuring your Majesty of the perfect reciprocity in the United States, of the kindly sentiments contained in the letter of which your worthy Minister was the bearer. It is their sincere disposition to promote all the relations with the Danish Nation which may foster such sentiments, and which are prescribed by a mutual interest; and it is not doubted that, on this subject, the knowledge which Mr. Blicherolsen acquired by his residence, will render him, a just interpreter. I pray God to have you Great and Good Friend in his holy keeping.
          Written at the City of Washington the sixth day of June in the year of our Lord one thousand eight hundred and three.
          
            Th: Jefferson
          
        